Case 19-50273-KBO Doc17_ Filed 10/30/19 Page1of11

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
ZOHAR III, CORP., et al. - Case No. 18-10512 (KBO)
Debtors. (Jointly Administered)

 

BLANK ROME LLP, FFP (CAYMAN)
LIMITED, MAPLES AND CALDER
MAPLESFS LIMITED, MORRIS,
NICHOLS, ARSHT & TUNNEL LLP,
GARY NEEMS, and QUINN EMANUEL
URQUHART & SULLIVAN LLP, Adv. Proc, No. 19-50273 (KBO)
Plaintiffs,

Vv.

ZOHAR CDO 2003-1 CORP. and
ZOHAR CDO 2003-1 LIMITED,

Defendants.

 

 

AFFIDAVIT OF SERVICE

STATE OF DELAWARE )
) SS:
COUNTY OF NEW CASTLE )

Chad Corazza, being duly sworn according to law, deposes and says that he is employed
by the law firm of Young Conaway Stargatt & Taylor, LLP, attorneys for the Defendants in
possession in the above-captioned cases, and that on the October 25, 2019, he caused a copy of
the following document(s) to be served upon the parties identified on the attached Exhibit A
service list in the manner indicated:

 

' The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
Zohar HI, Corp. (9612), Zohar I 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
(9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119), The Debtors’ address is 3 Times
Square, c/o FTI Consulting, Inc., New York, NY 10036.

01:25192836.5
Case 19-50273-KBO Doc17_ Filed 10/30/19 Page 2of11

Notice of Agenda of Matters Scheduled for Hearing on October 29, 2019 at 10:00 a.m. (ET)

[D.1. 1032/14]
/ Ly JL

ay Lae V7

SWORN TO AND SUBSCRIBED before me Cc this ot day of October, 2019.

u X LOB. (&X~ =>. =u Toke
Notary Public

ERICA A. STEELE
NOTARY PUBLIC

STATE OF DELAWARE
My Commission Expires July 10, 2021

01:25192836.5

 
Case 19-50273-KBO Doc17 Filed 10/30/19 Page 3of11

2002 SERVICE LIST

Norman L. Pernick, Esq.

Cole Schotz P.C.

500 Delaware Avenue, Suite 1410
Wilmington, DE 19801
npernick@coleschotz.com
(Patriarch Entities)

Email

Robert Klyman, Esq.

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue

Los Angeles, CA 90071-3197
rklyman@gibsondunn.com
(Patriarch Entities)

Email

Kenneth J. Nachbar, Esq.

Robert J. Dehney, Esq.

Megan Ward Cascio, Esq.

Matthew B. Harvey, Esq.

Lauren Neal Bennett, Esq.

Morris Nichols Arsht & Tunnell
1201 North Market Street, 16" Floor
P.O. Box 1347

Wilmington, DE 19899-1347
knachbar(@mnat.com

rdehney@mnat.com
meascio@mnat.com

mharvey@mnat.com

Ibennett(@mnat.com

(Alvarez & Marsal Zohar Management, LLC)
Email

 

 

Zohar
10/25/2019

Randy M. Mastro, Esq.

Matt J. Williams, Esq.

Mary Beth Maloney, Esq.
Gibson, Dunn & Crutcher LLP
200 Park Avenue

New York, NY10166-0193
rmastro@gibsondunn.com
mjwilliams@gibsondunn.com
mmaloney@gibsondunn.com
(Patriarch Entities)

Email

 

Monica K. Loseman, Esq.
Gibson, Dunn & Crutcher LLP
1801 California Street, Suite 4200
Denver, CO 80202-2642
mloseman@gibsondunn.com
(Patriarch Entities)

Email

 

Michael Carlinksy, Esq.

Jonathan E. Pickhardt, Esq.

Benjamin Finestone, Esq.

Ellison Ward Merkel, Esq.

Blair Adams, Esq.

Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22"! Floor

New York, NY 10010
michaelcarlinsky@quinnemanuel.com
jonpickhardt@quinnemanuel.com
benjaminfinestone(@quinnemanuel.com
ellisonmerkel@quinnemanuel.com
blairadams@quinnemanuel.com

(Alvarez & Marsal Zohar Management, LLC)
Email

 
Case 19-50273-KBO

Gregory M. Petrick, Esq.

Jonathan M. Hoff, Esq.

Ingrid Bagby, Esq.

Michele C. Maman, Esq.

Cadwalader, Wickersham & Taft LLP
200 Liberty Street

New York, NY 10281
gregory.petrick@cwt.com

jonathan. hoff@cewt.com

ingrid. bagby@cwt.com
michele.maman@cwt.com

(MBIA Insurance Company)
Email

Internal Revenue Service
Centralized Insolvency Operation
2970 Market Street

P.O. Box 7346

Philadelphia, PA 19101-7346
(Internal Revenue Service)

First Class Mail

Secretary of Treasury

Attn: Bankruptcy Department
820 Silver Lake Blvd., Suite 100
Dover, DE 19904

(Secretary of Treasury)

First Class Mail

Ellen W. Slights, Esq.

Assistant United States Attorney
U.S. Attorney’s Office

1007 North Orange Street, Suite 700
P.O. Box 2046

Wilmington, DE 19899-2046
ellen.slights@usdo}.gov

(U.S. Attorney’s Office)

Email

Doc 17 Filed 10/30/19 Page 4of11

Brian J. Lohan, Esq.

Ginger Clements, Esq.

Arnold & Porter Kaye Scholer LLP

70 West Madison Street, Suite 4200

Chicago, IL 60602-4231

brian. lohan@arnoldporter.com
ginger.clements@arnoldporter.com

(Certain Holders of Notes Issued by Zohar UI,
Limited)

Email

 

Secretary of State
Corporations Franchise Tax
P.O. Box 898

Dover, DE 19903
(Secretary of State)

First Class Mail

Michael B. Mukasey, Esq.

U.S. Attorney General
Department of Justice
Commerical Litigation Branch
950 Pennsylvania Avenue, N.W.
Washington, DC 20530-0001
(U.S. Attorney General)

First Class Mail

Securities & Exchange Commission
Secretary of Treasury

100 F Street, NE

Washington, DC 20549

(Securities & Exchange Commission)

secbankruptcy@sec.gov
Email
Case 19-50273-KBO Doc17_ Filed 10/30/19 Page5of11

Securities & Exchange Commission
Attn: Bankruptcy Department
Brookfiled Place

200 Vesey Street, Suite 400

New York, NY 10281-1022
bankruptcynoticeschr(@sec.gov
nyrobankruptcy(@sec.gov

(Securities & Exchange Commission)
Email

 

 

Juliet M. Sarkessian, Esq.

Office of the United States Trustee
U.S. Department of Justice

844 King Street, Suite 2207
Lockbox #15

Wilmington, DE 19801
brya.keilson@usdoj.gov

Richard. Schepacarter@usdo].gov
(U.S. Trustee)

Email

 

U.S. Bank National Association

Attn: CDO Group-Ref.: Zohar II, Limited
190 LaSalle St., 8" Floor

Chicago, IL 60603

(U.S. Bank National Association)

First Class Mail

Elizabeth LaPuma, Esq.

Alvarez & Marsal Zohar Management, LLC
600 Madison Ave.

New York, NY 10022
elapuma@alvarezandmarsal.com

(Alvarez & Marsal Zohar Management, LLC)
Email

Delaware Attorney General
Attn: Bankruptcy Department
Carvel State Office Building
820 N. French Street, 6" Floor
Wilmington, DE 19801
(Delaware Attorney General)
Hand Delivery

Delaware Division of Revenue
Attn: Zillah Frampton

820 N. French Street
Wilmington, DE 19801
(Delaware Division of Revenue)
Hand Delivery

John W. Weiss, Esq.

Brett D. Jaffe, Esq.
Alexander Lorenzo, Esq.
Elizabeth Buckel, Esq.
Alston & Bird LLP

90 Park Avenue, 15" Floor
New York, NY 10016-1387

john. weiss@alston.com

brett.jaffe@alston.com
alexander. lorenzo(@alston.com

elizabeth. buckel@alston.com
(U.S. Bank National Assocation)
Email

Alvarez & Marsal Zohar Management, LLC
Attention: General Counsel

600 Madison Ave.

New York, NY 10022

(Alvarez & Marsal Zohar Management, LLC)
First Class Mail
Case 19-50273-KBO Doc17 Filed 10/30/19 Page 6of11

Jonathan T. Edwards, Esq.
Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street
Atlanta, GA 30309-3424
jonathan.edwards@alston.com
(U.S. Bank National Assocation)
Email

James D. Herschlein Esq.

Jeffrey A. Fuisz, Esq.

Erik Walsh, Esq.

Arnold & Porter Kaye Scholer LLP
250 West 55" Street

New York, NY 10119-9710

james. herschlein@arnoldporter.com
jeftrey.fuisz@arnoldporter.com
erik. walsh@arnoldporter.com
(Certain Holders of Notes Issued by Zohar III,
Limited)

Email

Josef W. Mintz, Esq.

Blank Rome LLP

1201 N. Market Street, Suite 800
Wilmington, DE 19801
mintz@blankrome.com

(Blank Rome LLP)

Email

 

Joseph J. Farnan, Jr., Esq.

Farnan LLP

919 North Market Street, 12th Floor
Wilmington, DE 19801
farnan@farnanlaw.com
(Independent Director)

Email

 

Laura Davis Jones, Esq.

Timothy P. Cairns, Esq.

Pachulski Stang Ziehl & Jones, LLP
919 N. Market Street, 17" Floor
P.O. Box 8705

Wilmington, DE 19899-87055

llones@pszjlaw.com
tcairns(@pszjlaw.com
(MBIA Insurance Company)
Email

Matthew P. Ward, Esq.

Morgan L. Patterson, Esq.

Womble Bond Dickinson (US) LLP

222 Delaware Avenue, Suite 1501
Wilmington, DE 19801

matthew. ward@wbd-us.com
morgan.patterson(wbd-us.com

(Certain Holders of Notes Issued by Zohar III,
Limited)

Email

Rick Antonoff, Esq.

Blank Rome LLP

1271 Avenue of the Americas
New York, NY 10020
rantonoff@blankrome.com
(Blank Rome LLP)

Email

Mark D. Collins, Esq.

Brett M. Haywood, Esq.
Richards, Layton & Finger, P.A.
One Rodney Square

920 North King Street
Wilmington, DE 19801
collins(@rlf.com
haywood@rlf.com

(Ankura Trust)

Email

 
Case 19-50273-KBO

Dennis F. Dunne, Esq.

Andrew Harmeyer, Esq.

Milbank, Tweed, Hadley & McCloy LLP
55 Hudson Yards

New York, NY 10001
ddunne@milbank.com
aharmeyer(@milbank.com

(Ankura Trust)

Email

Zachary I. Shapiro, Esq.
Brendan J. Schlauch, Esq.
Richards, Layton & Finger, P.A.
One Rodney Square

920 North King Street
Wilmington, DE 19801
shapiro(@rlf.com
schlauch@rlf.com

(Culligan)

Email

 

James H.M. Sprayregen, P.C.
Ryan B. Bennett, P.C.

Stephen C. Hackney, P.C.
Gregory F. Pesce

Kirkland & Ellis LLP

300 North LaSalle Street
Chicago, IL 60654

james. sprayregen(@kirkland.com
ryan. bennett@kirkland,com
stephen. hackney@kirkland.com
gregory.pesce@kirkland.com
(Dura)

Email

 

Justin R. Alberto, Esq.
Daniel N. Brogan, Esq.
Sophie E. Macon, Esq.
Bayard, P.A.

600 North King Street, Suite 400
Wilmington, DE 19801
jalberto@bayardlaw.com
dbrogan@pbayardlaw.com
smacon@bayardlaw.com
(Dura)

Email

 

Doc 17 Filed 10/30/19 Page 7 of11

Debora A. Hoehne, Esq.
Michael Godbe, Esq.

Weil, Gotshal & Manges LLP
767 Fifth Avenue

New York, NY 10153
debora.hoehne@vweil.com
michael.godbe@weil.com
(Culligan)

Email

 

 

William L. Norton III

Bradley Arant Boult Cummings LLP
1600 Division Street, Suite 700
Nashville, TN 37203
bnorton@bradley.com

(Dura)

Email

Christopher Marcus, P.C.
Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022
christopher.marcus@kirkland.com
(Dura)

Email

 
Case 19-50273-KBO

Regina Stango Kelbon, Esq.
Blank Rome LLP

1201 N. Market Street, Suite 800
Wilmington, DE 19801
kelbon@blankrome.com
(Plaintiff)

Email

Doc 17 Filed 10/30/19 Page 8of11

Zohar
10/25/2019
Case 19-50273-KBO Doc17 Filed 10/30/19 Page 9of11

YOUNG CONAWAY STARGATT & TAYLOR, LLP
RODNEY SQUARE
1000 NORTH KING STREET
Wilmington, Delaware 19801

 

Voice: (302) 571-6600
Fax: (302) 571-1253

OCTOBER 25, 2019
076834.1001

FACSIMILE No.

 

FROM: Chad Corazza DATE:
PHONE: 302-576-2604 CLIENT MATTER:
PLEASE DELIVER AS SOON AS POSSIBLE To:
RECIPIENT COMPANY TELEPHONE No.
Norman L, Pernick, Esq. Cole Schotz P.C. 302-652-2000

Randy M. Mastro, Esq. Gibson, Dunn & Crutcher LLP 212-351-3825

Robert Klyman, Esq. Gibson, Dunn & Crutcher LLP 213-229-7562

Monica K. Loseman, Esq. Gibson, Dunn & Crutcher LLP 303-298-5784

Kenneth J. Nachbar, Esq. Morris, Nichols Arsht & Tunnell 302-351-9294

Derek C. Abbott, Esq. Morris, Nichols Arsht & Tunnell 302-351-9357

Jonathan E. Pickhardt, Esq. Quinn Emanuel Urquhart & Sullivan, LLP 212-849-7000

Jonathan M. Hoff, Esq. Cadwalader, Wickersham & Taft LLP 212-504-6474

44-0-20-7170-

Cadwalader, Wickersham & Taft LLP 8688

Gregory M. Petrick, Esq.

Brian J. Lohan, Jr., Esq. Arnold & Porter Kaye Scholern LLP 312-583-2300

Ellen W. Slights, Esq. US. Attorney's Office 302-573-6277

Juliet M. Sarkessian, Esq. Office of the United States Trustee 302-573-6491

If you have any problems with this transmission, please call (302) 571-6611.

Message: Please see attached.

302-574-2100

212-351-5219

213-229-6562

303-313-2828

302-422-3013

302-425-4664

212-849-7100

212-504-6666

44-0-20-7170-
8600

312-583-2360

302-573-643 1

302-573-6497

 

 

CONFIDENTIALITY NOTICE: This facsimile (this page and any accompanying page(s)) is intended only for the use of the
individual or entity to which it is addressed and may contain information that is privileged, confidential and exempt from disclosure
under applicable law. If the reader of this message is not the intended recipient or the employee or agent responsible for delivering

the message to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this

communication, or the taking of any action in reliance on the contents of this information, may be strictly prohibited. If you have
received this facsimile in error, please notify us immediately by telephone (collect), and return the original message to us at the

above address via the U.S. Postal Service. Thank you

 

01:22770986.1

 
Case 19-50273-KBO Doci17_ Filed 10/30/19 Page 10 of 11

YOUNG CONAWAY STARGATT & TAYLOR, LLP
RODNEY SQUARE
1000 NORTH KING STREET
Wilmington, Delaware 19801

 

Voice: (302) 571-6600
Fax: (302) 571-1253

FROM: Chad Corazza DATE: OCTOBER 25, 2019
PHONE: 302-576-2604 CLIENT MATTER: 076834.1001
PLEASE DELIVER AS SOON AS POSSIBLE TO:

RECIPIENT COMPANY TELEPHONE NO. FACSIMILE No.
Brett D. Jaffe, Esq. Alston & Bird LLP 212-210-9547 212-210-9444
Jonathan T. Edwards, Esq. Altson & Bird LLP 404-881-7000 404-253-8298

James D. Herschlein
Matthew P. Ward
Josef W. Mintz

Rick Antonoff

Joseph J. Farnan, Jr.
Mark D. Collins, Esq.
Dennis F. Dunne, Esq.

Zachary I. Shapiro, Esq.

William L. Norton, II, Esq.

Justin R. Alberto

Arnold & Poreter Kaye Scholder LLP
Womble Bond Dickinson (US) LLP
Blank Rome LLP

Blank Rome LLP

Farnan LLP

Richards, Layton & Finger, P.A.
Milbank, Tweed, Hadley & McCloy LLP
Richards, Layton & Finger, P.A.

Bradley Arant Boult Cummings LLP

Bayard, P.A.

 

212-836-8655

302-252-4320

302-425-640

212-885-5000

302-777-0321

302-651-7700

212-530-5000

302-651-7700

615-252-2397

302-429-4226

212-836-8689
302-252-4330
302-425-6464
212-885-5001
302-777-0301
302-651-7701
212-530-5219
302-651-7701
615-252-6397

302-658-6395

 

 

CONFIDENTIALITY NOTICE: This facsimile (this page and any accompanying page(s)) is intended only for the use of the
individual or entity to which it is addressed and may contain information that is privileged, confidential and exempt from disclosure
under applicable law. If the reader of this message is not the intended recipient or the employee or agent responsible for delivering
the message to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication, or the taking of any action in reliance on the contents of this information, may be strictly prohibited. If you have
received this facsimile in error, please notify us immediately by telephone (collect), and return the original message to us at the
above address via the U.S. Postal Service. Thank you

 

01:22770986.1

 
Case 19-50273-KBO Doci17_ Filed 10/30/19 Page 11 of11

YOUNG CONAWAY STARGATT & TAYLOR, LLP
RODNEY SQUARE
1000 NORTH KING STREET
Wilmington, Delaware 19801

 

Voice: (302) 571-6600
Fax: (302) 571-1253

FROM: Chad Corazza DATE: OCTOBER 25, 2019
PHONE: 302-576-2604 CLIENT MATTER: 076834.1001

PLEASE DELIVER AS SOON AS POSSIBLE TO:

RECIPIENT COMPANY TELEPHONE NO. FACSIMILE No,

Regina Stango Kelbon, Esq. Blank Rome LLP 302-425-6400 302-428-5133

If you have any problems with this transmission, please call (302) 571-6611.

Message: Please see attached.

 

 

CONFIDENTIALITY NOTICE: This facsimile (this page and any accompanying page(s)) is intended only for the use of the
individual or entity to which it is addressed and may contain information that is privileged, confidential and exempt from disclosure
under applicable law. If the reader of this message is not the intended recipient or the employee or agent responsible for delivering
the message to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication, or the taking of any action in reliance on the contents of this information, may be strictly prohibited. If you have
received this facsimile in error, please notify us immediately by telephone (collect), and return the original message to us at the
above address via the U.S. Postal Service. Thank you

 

01:22770986. 1

 
